Exhibit 10.23

PROMISSORY NOTE




Date: February 25, 2009


Maker: Michael Lambert, Inc.


Payee: Robert Kremer


Place for Payment: 121 Interpark Blvd., Suite 1204, San Antonio, TX  78216


Principal Amount: Nine Thousand  and No/100 Dollars ($12,700.00)


Annual Interest Rate on Unpaid Principal from Date: Zero percent (0%)


Annual Interest Rate on Matured, Unpaid Amounts: Zero percent (0%)


Terms of Payment (principal and interest):


Interest, if any,  on any unpaid principal shall be due on the fifteenth (15th)
of each month.   All unpaid principal and interest is due and payable on
December 31, 2009.


The unpaid principal balance, including any unpaid and accrued interest, shall
at no time exceed the sum of twelve thousand seven hundred and No/100 Dollars
($12,700.00).  The unpaid principal balance of this note at any time shall be
the total amounts loaned or advanced hereunder by Payee, less the amount of
payments or prepayments of principal made hereon by or for the account of
Maker.  It is contemplated that by reason of prepayments hereon, there may be
times when no indebtedness is due hereunder; but notwithstanding such
occurrences, this note shall remain valid and shall be in full force and effect
as to loans or advances made pursuant to and under the terms of this note
subsequent to each such occurrence.


Advances hereunder shall be made by Payee upon the oral or written request of
the undersigned officer of Maker or any other officer of Maker authorized to
make such a request.


Maker  promises to pay to the order of Payee at the place for payment and
according to the terms of payment the principal amount plus interest at the
rates stated above.  All unpaid amounts shall be due by December 31, 2009.


     On default in the payment of this note or in the performance of any
obligation in any instrument securing or collateral to it this note and all
obligations in all instruments securing or collateral to it shall become
immediately due at the election of Payee.  Maker and each surety, endorser, and
guarantor waive all demands for payment, presentations for payment, notices of
intention to accelerate maturity, protests, and notices of protest.


--------------------------------------------------------------------------------


If this note or any instrument securing or collateral to it is given to an
attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then Maker
shall pay Payee all costs of collection, including reasonable attorney's fees
and court costs, in addition to other amounts due.


     Interest on the debt evidenced by this note shall not exceed the maximum
amount of nonusurious interest that may be contracted for, taken, reserved,
charged, or received under law; any interest in excess of that maximum amount
shall be credited on the principal of the debt or, if that has been paid,
refunded.  On any acceleration or required or permitted prepayment, any such
excess shall be canceled automatically as of the acceleration or prepayment or,
if already paid, credited on the principal of the debt or, if the principal of
the debt has been paid, refunded.  This provision overrides other provisions in
this and all other instruments concerning the debt.


     The terms Maker and Payee and other nouns and pronouns include the plural
if more than one.  The terms Maker and Payee also include their respective
successors, representatives, and assigns.





 
Maker
 
Michael Lambert, Inc.
     
By: /s/ Carey G. Birmingham
 
CFO

-2-

--------------------------------------------------------------------------------

